184 F.2d 438
Estate of Leon N. F. BLANCHARD, Deceased, Wallace H. Blanchard and Annie B. Blanchard, Executors, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10187.
United States Court of Appeals Third Circuit.
Argued October 6, 1950.
Decided October 17, 1950.

On Petition to Review a Decision of the Tax Court of the United States.
Philip Klein, Newark, N. J. (Milton M. Unger, Newark, N. J., of counsel), for appellant.
I. Henry Kutz, Washington, D. C., Theron Lamar Caudle, Assistant Attorney General, Ellis N. Slack, Special Assistant to Attorney General, for appellee.
Before ALBERT LEE STEPHENS, MARIS and STALEY, Circuit Judges.
PER CURIAM.


1
The question presented by this petition for review is purely one of fact, namely, the fair market value of the stock of Prudential Insurance Company on the date of decedent's death in 1926. The Tax Court found the value of the stock to be $455.00 per share on the significant date. Our examination of the record satisfies us that this finding is supported by substantial evidence. We, therefore, cannot hold it to be erroneous.


2
The decision of the Tax Court will be affirmed.